Citation Nr: 0609736	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  05-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri, which denied service connection for 
post-traumatic stress disorder and determined that new and 
material evidence had not been received to reopen service 
connection for hepatitis C.  The Board notes that service 
connection for post-traumatic stress disorder had been 
finally denied in a September 2001 rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran indicated on his VA Form 9 (Appeal to the Board 
of Veterans' Appeals) that he desired to have a Board hearing 
at a local VA office.  He subsequently elected to have a 
hearing at the Central Office in Washington, D.C.  Recently, 
the veteran submitted a motion to change the venue of the 
hearing back to an RO, specifically, the RO at Little Rock, 
Arkansas.  Given the expressed intent of the veteran, the 
undersigned Veterans Law Judge granted the motion to change 
venues.  Pursuant to the grant of the appellant's motion, 
this case must be returned to the RO to arrange for a Travel 
Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2005).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to the 
claims to reopen service connection for 
post-traumatic stress disorder and 
hepatitis C based upon the receipt of new 
and material evidence.  After the Travel 
Board hearing is conducted (or if the 
veteran fails to report for the hearing), 
the RO should return the case to the 
Board in Washington, D.C.  Id.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

